       Case 1:19-cv-04466-LMM Document 69 Filed 10/05/20 Page 1 of 18




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

TAKIA WALTON, DANYLLE
MCHARDY, GEORGE DE LA PAZ
JR.,KEVIN JACOBS and FEIONA
DUPREE, Individually, and on Behalf
                                            Civil Action File No.
of ALL OTHERS SIMILARLY
                                            1:19-cv-04466-LMM
SITUATED,

      Plaintiffs,

      v.

PUBLIX SUPER MARKETS, INC.

      Defendant.


           JOINT PRELIMINARY REPORT AND DISCOVERY PLAN


1.    Description of Case:

       (a) Describe briefly the nature of this action:

      Plaintiffs litigate individual claims for allegedly due overtime compensation

under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

       (b) Summarize, in the space provided below, the facts of this case. The

summary should not be argumentative nor recite evidence.

      Plaintiffs’ Position:

      Plaintiffs were misclassified as exempt managers for nearly their entire
       Case 1:19-cv-04466-LMM Document 69 Filed 10/05/20 Page 2 of 18




employment with Publix, and have never qualified for any of the exemptions that

would excuse Defendant from compensating Plaintiffs and similarly situated

employees at the proper overtime rate under federal law. Plaintiffs’ primary daily

duties were essentially the same as the hourly-paid employees they were tasked

with supervising. Like the hourly-paid employees, Bakery Department Managers

spent most of their time mixing dough, baking bread and pastries, cashiering,

slicing bread, packing bread, packing pastries and cookies, decorating baked

goods, restocking products and supplies, cleaning work areas and equipment,

pulling products, serving customers and assisting staff with the completion of

their duties. Like the hourly-paid employees, the Deli Department Managers

spent most of their work time making sandwiches, cutting lunch meat, unloading

trucks, cooking, stocking the floors, restocking products and supplies, cleaning

work areas and equipment, pulling products, serving customers and assisting staff

with the completion of their duties.     These are not management functions.

Plaintiffs' limited exempt duties routinely fell by the waist side as Defendant

placed greater importance on the completion of production and customer service

type duties. Less than 5% - 10% of Plaintiffs’ actual job duties and work time

included exempt management related activities. Defendant knew, or should have

known, that their employees are required to be paid for all work in excess of 40


                                       -2-
       Case 1:19-cv-04466-LMM Document 69 Filed 10/05/20 Page 3 of 18




hours in a workweek at a rate of one and one-half times their regular rates of pay.

      Defendant’s Position:

      Before March 30, 2019, Publix classified Plaintiffs as Deli and Bakery

Department Managers who were exempt from the FLSA’s overtime pay

requirements. (Doc. 29-1). Publix thereafter classified them as non-exempt and

paid them overtime premiums when they worked more than 40 hours in a

workweek. This means that Plaintiffs’ complaint places at issue a period of time

from October 3, 2017 through March 30, 2019, except in the unlikely circumstance

that any of them can prove that Publix willfully violated the FLSA. In that unlikely

circumstance, the period of time placed at issue would be October 3, 2016 to March

30, 2019.

      As Deli and Bakery Department Managers, whose primary duty was the

management of their departments, who had and exercised the authority to

interview, and make recommendations about hiring, firing, and promotions, and

who exercised discretion and judgment in their daily duties, and who were paid

on a salary basis at a level in excess of the FLSA’s minimum salary level thresholds

for exempt employees, each Plaintiff was classified properly as exempt under the

FLSA’s executive, administrative, or combination exemptions.           Given their

important responsibilities and the fact that such managers are quintessential


                                        -3-
        Case 1:19-cv-04466-LMM Document 69 Filed 10/05/20 Page 4 of 18




managerial employees, Plaintiffs cannot establish that Publix willfully

misclassified them. Further, although Publix understands that they do not intend

to pursue a collective action determination in this matter and instead will proceed

individually, each on their own behalf, Plaintiffs would be unable, in any event, to

establish a basis for such collective action determination.

      (c) The legal issues to be tried are as follows:

Plaintiffs’ Statement of Legal Issues:

      1.     Whether Publix can meet its burden of proving that Plaintiffs were

exempt from the FLSA’s overtime requirements between October 3, 2016 to

March 30, 2019.

      2.     Whether Publix acted in good faith in misclassifying Plaintiffs as

exempt between October 3, 2016 to March 30, 2019.

      3.     Whether Publix knowingly and willfully failed to pay overtime

wages to Plaintiffs and to all others similarly situated.

Defendant’s Statement of Legal Issues:

      1.     Whether Plaintiffs have proven that Publix misclassified each of them as

exempt from the FLSA’s overtime requirements during the relevant time period.

      2.     Whether this Court has personal jurisdiction over Publix as to the claims

of any who worked for and were paid by Publix outside of Georgia.


                                         -4-
       Case 1:19-cv-04466-LMM Document 69 Filed 10/05/20 Page 5 of 18




      3.      Whether Publix acted in good faith in classifying Plaintiffs as exempt

before March 30, 2019.

      4.      Whether Plaintiffs can prove the hours they claim they and those whom

they claim to be similarly situated worked without proper pay.

      5.      Whether any alleged violations of the FLSA by Publix were willful.

      (d) The cases listed below (include both style and action number) are:

           (1) Pending Related Cases: Aiuto v. Publix Super Markets, Inc., No. 1:19-

cv-04803-LMM (N.D. Ga.).

           (2) Previously Adjudicated Related Cases: None.

2. This case is complex because it possesses one or more of the features listed

below (please check):

       ____     (1) Unusually large number of parties

       _____     (2) Unusually large number of claims or defenses

       ____      (3) Factual issues are exceptionally complex

       ____      (4) Greater than normal volume of evidence

       ____      (5) Extended discovery period is needed
       ____
       _____      (6) Problems locating or preserving evidence

       _____      (7) Pending parallel investigations or action by government

       _____      (8) Multiple use of experts



                                         -5-
      Case 1:19-cv-04466-LMM Document 69 Filed 10/05/20 Page 6 of 18




       _____      (9) Need for discovery outside United States boundaries

       _____      (10) Existence of highly technical issues and proof

       _____      (11) Unusually complex discovery of electronically stored
                  information.

3.     Counsel:

       The following individually-named attorneys are hereby designated as

lead counsel for the parties:

       Plaintiffs:
                     Taft L. Foley II
                     The Foley Law Firm
                     Texas Bar No. 24039890
                     3003 South Loop West, Suite 108
                     Houston, Texas 77054
                     Telephone: (832) 778-8182
                     Taft.Foley@thefoleylawfirm.com

                     Arnold J. Lizana III
                     Law Offices of Arnold J. Lizana III
                     GA Bar No. 698758
                     1175 Peachtree Street NE, 10th Floor
                     Atlanta, GA 30361
                     Telephone: (877) 443-0999
                     alizana@attorneylizana.com




                                          -6-
       Case 1:19-cv-04466-LMM Document 69 Filed 10/05/20 Page 7 of 18




       Defendant:

                     Brett C. Bartlett
                     Lennon Haas
                     SEYFARTH SHAW LLP
                     1075 Peachtree St. NE, Suite 2500
                     Atlanta, Georgia 30309-3958
                     Telephone: (404) 885-1500
                     bbartlett@seyfarth.com
                     lhaas@seyfarth.com

4.     Jurisdiction:

       Is there any question regarding this Court's jurisdiction?

      Plaintiffs:

               Yes              X No


      Defendant:

              X Yes               No

       If "yes," please attach a statement, not to exceed one page, explaining the

jurisdictional objection. When there are multiple claims, identify and discuss

separately the claim(s) on which the objection is based. Each objection should be

supported by authority.

       Defendant’s’ Position Regarding Jurisdictional Question:

       Publix recognizes that that this Court has already ruled that it has personal

jurisdiction over all who might opt-in to this case. Publix raises the issue here solely


                                           -7-
       Case 1:19-cv-04466-LMM Document 69 Filed 10/05/20 Page 8 of 18




to preserve its viability on any future appeal in this case.

        This Court lacks jurisdiction over Publix as to claims by opt-in plaintiffs who

neither worked for nor were paid by Publix in Georgia. See Bristol-Myers Squibb Co.

v. Superior Ct. of Cali., San Francisco Cty., 137 S. Ct. 1773, 1781 (2017).

        FLSA plaintiffs—of both the named and opt-in variety—have party plaintiff

status and must prove that personal jurisdiction exists over a defendant as to each

plaintiffs’ claim. See Mickles v. Country Club Inc., 887 F.3d 1270, 1275-76 (11th Cir.

2018). In a federal question case involving a statute like the FLSA that lacks a

nationwide service of process provision, party plaintiffs must show that each claim

arises out of or relates to the defendant’s in-forum conduct. See Fed. R. Civ. P. 4(k)(1);

Bristol-Myers, 137 S. Ct. at 1780. The claims of Plaintiffs who neither worked in nor

were paid by Publix in Georgia lack that required connection. Plaintiffs thus cannot

prove personal jurisdiction over Publix as to those claims.

      Plaintiffs’ Position Regarding Jurisdictional Question:

      Defendants filed a Motion to Dismiss claiming lack of personal jurisdiction that

the court has already denied. It has long been the law that for purposes of a collective

action and class action, personal jurisdiction is determined by the named Plaintiff.

That is, jurisdiction over the class members and opt-in plaintiffs is derivative of

jurisdiction over the named plaintiff. Here, there is no dispute that this Court has


                                             -8-
       Case 1:19-cv-04466-LMM Document 69 Filed 10/05/20 Page 9 of 18




personal jurisdiction over the named Plaintiffs. Indeed, Defendant readily concedes

that this Court has personal jurisdiction over the named Plaintiffs.

      Although Defendant has relied upon the Supreme Court’s opinion in Bristol-

Myers, numerous courts have held that Bristol-Myers is not applicable to class actions

or collective actions and thus, does not apply to the facts of this case. See, e.g., Dair v.

Air Methods Corp., No. Civ. A. 5:17-cv-183, 2017 WL 4781863 (E.D. Ken. Oct. 23, 2017)

(stating “the inquiry for personal jurisdiction lies with the named plaintiffs of the suit

asserting their various claims against the defendants, not the unnamed proposed

class members.”); Fitzhenry-Russell v. Dr. Pepper Snapple Group, Inc., No. Civ. A. 17-

cv-00564 NC, 2017 WL 4224723 (N.D. Cal. Sept. 22, 2017) (holding the same). Bristol-

Myers involved a personal injury case in state court; it was not a class action or

collective action in federal court. The holding in Bristol-Myers does not apply to this

case, which explains why the court denied Defendants’ Motion to Dismiss.

5.     Parties to This Action:

       (a) The following persons are necessary parties who have not been joined:

       There are no necessary parties that have not been joined.

       (b) The following persons are improperly joined as parties:

       There are no improperly joined parties.




                                            -9-
        Case 1:19-cv-04466-LMM Document 69 Filed 10/05/20 Page 10 of 18




        (c) The names of the following parties are either inaccurately stated or

necessary portions of their names are omitted:

        (d) The parties shall have a continuing duty to inform the Court of any

contentions regarding unnamed parties necessary to this action or any

contentions regarding misjoinder of parties or errors in the statement of a party's

name.

6.      Amendments to the Pleadings:

        Amended and supplemental pleadings must be filed in accordance with

the time limitations and other provisions of Fed.R.Civ.P. 15. Further

instructions regarding amendments are contained in Local Rule 15.

        (a) List separately any amendments to the pleadings that the parties

anticipate will be necessary:

       The parties do not at this time anticipate that any amendments will be

necessary, other than as set forth below.

        (b) Amendments to the pleadings submitted LATER THAN THIRTY

DAYS after the Joint Preliminary Report and Discovery Plan is filed, or should

have been filed, will not be accepted for filing, unless otherwise permitted by

law.




                                       -10-
      Case 1:19-cv-04466-LMM Document 69 Filed 10/05/20 Page 11 of 18




       7.    Filing Times for Motions:

       All motions should be filed as soon as possible. The local rules set

specific filing limits for some motions. These times are restated below.

       All other motions must be filed WITHIN THIRTY DAYS after the

beginning of discovery, unless the filing party has obtained prior permission

of the court to file later. Local Rule 7.1A (2).

       (a) Motions to Compel: before the close of discovery or, if longer, within

fourteen (14) days after service of the disclosure or discovery response upon

which the objection is based. Local Rule 37.1.

       (b) Summary Judgment Motions: within thirty days after the close of

discovery, unless otherwise permitted by court order. The party opposing the

motion has twenty-one (21) days after service of the motion or a responsive

pleading is due, whichever is later, in which to file a responsive pleading. Local

Rule 56.1.

        (c) Other Limited Motions: Refer to Local Rules 7.2A; 7.2B, and 7.2E,

respectively, regarding filing limitations for motions pending on removal, emergency

motions, and motions for reconsideration.

        (d) Motions Objecting to Expert Testimony: Daubert motions with

regard to expert testimony no later than the date that the proposed pretrial order


                                         -11-
      Case 1:19-cv-04466-LMM Document 69 Filed 10/05/20 Page 12 of 18




is submitted. Refer to Local Rule 7.2F.

8.      Initial Disclosures:

        The parties are required to serve initial disclosures in accordance with

Fed.R.Civ.P. 26. If any party objects that initial disclosures are not appropriate,

state the party and basis for the party’s objection. NOTE: Your initial disclosures

should include electronically stored information. Refer to Fed.R.Civ.P.

26(a)(1)(B).

        Subject to the limitation below regarding Rule 26(a)(1)(A)(iii), the parties

have no objection to initial disclosures and will exchange initial disclosures on

or before:

      Plaintiffs:         October 15, 2020

      Defendant:          October 15, 2020

9.      Request for Scheduling Conference:

        Does any party request a scheduling conference with the Court? If so,

please state the issues which could be addressed and the position of each party.

        Plaintiffs:

        Plaintiffs anticipate issues concerning the scope of relevant discovery,

sources of ESI, and possible coordination of discovery with Aiuto.




                                          -12-
      Case 1:19-cv-04466-LMM Document 69 Filed 10/05/20 Page 13 of 18




        Defendant:

        This case involves more moving parts than most, particularly given the

existence of Aiuto v. Publix, No. 1:19-cv-4803, which raises identical FLSA claims

on behalf of many of the same Publix employees as this matter. Publix anticipates

issues concerning proportionality, the scope of relevant discovery, sources of ESI,

and possible coordination of discovery with Aiuto.

10.     Discovery Period: The discovery period commences thirty days after the

appearance of the first defendant by answer to the complaint, unless the parties

consent to begin earlier. As stated in Local Rule 26.2A, responses to initiated

discovery must be completed before expiration of the assigned discovery period.

       Cases in this Court are assigned to one of the following three discovery

tracks: (a) zero-month discovery period, (b) four-months discovery period, and (c)

eight-months discovery period. A chart showing the assignment of cases to a

discovery track by filing category is contained in Appendix F. The track to which a

particular case is assigned is also stamped on the complaint and service copies of the

complaint at the time of filing.

       Please state below the subjects on which discovery may be needed:

      The parties anticipate discovery concerning the allegations contained in

Plaintiffs’ Complaint, the defenses asserted in Defendant’s Answer, and any other


                                        -13-
      Case 1:19-cv-04466-LMM Document 69 Filed 10/05/20 Page 14 of 18




matters relating to issues and witnesses identified through discovery or

investigation.

       If the parties anticipate that additional time beyond that allowed by the

assigned discovery track will be needed to complete discovery or that

discovery should be conducted in phases or be limited to or focused upon

particular issues, please state those reasons in detail below:

       The parties contend that this case should be assigned to the normal four

month discovery track.

       11. Discovery Limitation and Discovery of Electronically Stored

Information:

        (a) What changes should be made in the limitations on discovery

imposed under the Federal Rules of Civil Procedure or Local Rules of this

Court, and what other limitations should be imposed?

        None.

        (b) Is any party seeking discovery of electronically stored information?

                    X Yes                       _____No

        If “yes,”

           (1)      The parties have discussed the sources and scope of the

production of electronically stored information and have agreed to limit the


                                      -14-
      Case 1:19-cv-04466-LMM Document 69 Filed 10/05/20 Page 15 of 18




scope of production (e.g., accessibility, search terms, date limitations, or key

witnesses) as follows:

      The parties have conferred regarding electronically stored information

(“ESI”). The parties will continue to work together to identify and determine the

sources of potentially relevant ESI, the measures to be taken to preserve that ESI,

and, if produced in discovery, the format in which the ESI will be produced and

any limitations regarding the scope of production.

           (2) The parties have discussed the format for the production of

electronically stored information (e.g., Tagged Image File Format (TIFF or .TIF files),

Portable Document Format (PDF), or native), method of production (e.g., paper or

disk), and the inclusion or exclusion and use of metadata, and have agreed as

follows:

           In the absence of agreement on issues regarding discovery of

electronically stored information, the parties shall request a scheduling

conference in paragraph 9 hereof.

12.    Other Orders:

       What other orders do the parties think that the Court should enter under

Rule 26(c) or under Rule 16(b) and (c)?

       None at this time



                                         -15-
      Case 1:19-cv-04466-LMM Document 69 Filed 10/05/20 Page 16 of 18




13.    Settlement Potential:

       (a) Lead counsel for the parties certify by their signatures below that they

       conducted a Rule 26(f) conference that was held on August 11, 2020, and

       that they participated in settlement discussions. Other persons who

       participated in the settlement discussions are listed according to party.

      For Plaintiffs: Lead counsel:

       /s/ Arnold Lizana

      Other participants: /s/ Taft Foley

      For Defendant: Lead counsel: /s/ Lennon B. Haas

      Other participants: /s/ Rachael Reed

        All parties were promptly informed of all offers of settlement and

        following discussion by all counsel, it appears that there is now:

          (x) A possibility of settlement before discovery.

          (x) A possibility of settlement after discovery.

          ( ) A possibility of settlement, but a conference with the judge is

          needed.

          ( ) No possibility of settlement.

        (b) Counsel        (x)   do   or     (    )   do   not   intend   to    hold

additional settlement conferences among themselves prior to the close of discovery.



                                           -16-
      Case 1:19-cv-04466-LMM Document 69 Filed 10/05/20 Page 17 of 18




       (c) The following specific problems have created a hindrance to

settlement of this case.

14.    Trial by Magistrate Judge:

       Note: Trial before a Magistrate Judge will be by jury trial if a party is

otherwise entitled to a jury trial.

       (a) The parties do not consent to having this case tried before a magistrate

judge of this Court.

 Date: October 1, 2020                        Respectfully submitted,


 /s/ Arnold J. Lizana III                     /s/ Brett C. Bartlett
 Arnold J. Lizana III                         Brett C. Bartlett
 Georgia Bar No. 698758                       Georgia Bar No. 040510
 LAW OFFICES OF ARNOLD J. LIZANA III          Lennon B. Haas
 1175 Peachtree Street NE, 10th Floor         Georgia Bar No. 158533
 Atlanta, GA 30361                            SEYFARTH SHAW LLP
 Telephone: (877) 443-0999                    1075 Peachtree St. NE, Suite 2500
 alizana@attorneylizana.com                   Atlanta, Georgia 30309-3958
                                              Telephone: (404) 885-1500
 Taft L. Foley II                             bbartlett@seyfarth.com
 Texas Bar No. 24039890                       lhaas@seyfarth.com
 THE FOLEY LAW FIRM
 3003 South Loop West, Suite 108              Attorneys for Defendant
 Houston, Texas 77054
 Telephone: (832) 778-8182
 Taft.Foley@thefoleylawfirm.com

 Attorneys for Plaintiffs




                                      -17-
      Case 1:19-cv-04466-LMM Document 69 Filed 10/05/20 Page 18 of 18




                               *************

                           SCHEDULING ORDER

      Upon review of the information contained in the Joint Preliminary Report

and Discovery Plan form completed and filed by the parties, the Court orders

that the time limits for adding parties, amending the pleadings, filing motions,

completing discovery, and discussing settlement and referral of case to trial

before a magistrate judge are as set out in the Federal Rules of Civil Procedure

and the Local Rules of this Court, except as herein modified:




      IT IS SO ORDERED, this 5th day of October , 2020.




                      UNITED STATES DISTRICT JUDGE
